Citation Nr: 1222963	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-17 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a broken ankle.

2.  Entitlement to service connection for shrapnel wounds of the back.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) (also claimed as migraine headaches and head wounds).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law




INTRODUCTION

The Veteran served on active duty from March to July, 1965, and from April 1967 to May 1970, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement in May 2009.  A statement of the case was issued in March 2010.  The Veteran perfected his appeal in April 2010.   

The record reflects that service connection has been granted for posttraumatic stress disorder (PTSD), rated 100 percent disabling.  A total rating based on individual unemployability has also been granted. 


FINDINGS OF FACT

1.  The Veteran does not have a current right ankle disability.  
  
2.  The Veteran does not have current disability related to shrapnel wounds to the back.  

3.  The Veteran does not have current TBI residuals.  


CONCLUSIONS OF LAW

1.  Residuals of a broken ankle were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Shrapnel wounds to the back were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Residuals of a TBI were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in November 2007, August 2008, and September 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in November 2007, August 2008, and September 2008, which was prior to the April 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  Notice pursuant to the Dingess decision was included in the November 2007, August 2008, and September 2008 letters.   

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, records from the Social Security Administration (SSA), and reports of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis and/or other diseases of the nervous system arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2005).

III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record (VA's electronic database).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Residuals of a Broken Ankle

The Veteran contends that he is entitled to service connection for residuals of a broken ankle.  Specifically, he claims that he fractured his right ankle while stationed in Vietnam.  However, service treatment records simply show that the Veteran sought treatment in July 1967 for a swollen right ankle.  He informed the treatment provider that he fell and inverted his ankle.  X-rays of the right ankle were negative for a fracture of the lateral malleolus.  Later in July 1967, the ankle was less tender, though the ligaments were still lax.  

The mere fact that the Veteran sprained his right ankle in service is not enough to establish that a chronic right ankle disability manifested during service.  38 C.F.R. § 3.303(b).  There were no further complaints pertaining to the right ankle during service.  Notably, the Veteran denied swollen or painful joints on his December 1969 report of medical history taken in conjunction with his separation from service.  The corresponding physical examination was also negative for a right ankle (or left for that matter) disability.  

Post-service, VA hospitalization records dated between August 1973 and November 1973 were negative for complaints, treatment, or diagnoses of a right ankle disability.  A May 1993 report of VA examination shows the Veteran did not report a fracture of his right ankle.  He did however, report fractures of his right third digit on his right hand, fracture of his left radius, fracture of the mandible, and fracture of the left thumb.  A right ankle disability was not diagnosed.

VA outpatient treatment records dated between 1993 and 2008, reports of VA hospitalization in 1990, and SSA records were also devoid of complaints, treatment, or findings of a right ankle disability, to include residuals of a fracture.  

There is absence of evidence of treatment of the right ankle between discharge from active service in 1970 and the present.  In fact, the only reported complaints of a right ankle disability are contained in the July 2008 claim for benefits.  This constitutes negative evidence against the claim because it tends to disprove that a chronic right ankle disability was the result of the Veteran's active service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Board is cognizant that the Veteran is competent to report complaints of right ankle pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing problems with his right ankle since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, there was no ankle condition at the time of discharge examination or since (which will be discussed further in the paragraphs below).  There was also no mention of residuals of a broken ankle when the Veteran filed his first claim for benefits in April 1971, shortly after his discharge from service.  Thus, the Veteran's current assertions of his having had chronic or recurrent ankle problems since service are not consistent with his own actions and the overall record.

Moreover, no medical professional has provided any opinion diagnosing a right ankle condition or linking a right ankle disability to any aspect of the Veteran's period of service.  The March 2010 VA examiner noted there was no evidence of right ankle fracture in service and that the service treatment entry in 1967 was brief with no orthopedic examination and did not supply enough specific baseline data or show adequate relationship to address ankle problems without resorting to speculation.  

The most significant finding by the March 2010 VA examiner is that there are no current residuals of the right ankle injury during service.  This finding of no current disability was based on actual examination of the Veteran as well as three x-ray views which showed an essentially normal right ankle.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with respect to the claim for residuals of a broken ankle.

While the Veteran contends he has residuals of a broken ankle that is the result of an incident of active military service, his statements do not constitute competent evidence of a medical diagnosis or nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B. Shrapnel Wounds of the Back

The Veteran contends that he is entitled to service connection for shrapnel wounds of the back.  The Veteran claims that he was sprayed with shrapnel while on Hamburger Hill in Vietnam.  He alternatively reported having gunshot wounds to the back.  The Board recognizes that service connection has been established for PTSD related to combat.  The provisions of 38 U.S.C.A. § 1154(b) must therefore be considered.  However, for reasons hereinafter explained, the Board finds that there is clear and convincing evidence that the Veteran did not suffer shrapnel wounds during service. 

It is highly significant that service treatment records are completely devoid of complaints, treatment, or diagnoses of shrapnel wounds to the back, to include reports of medical history and examination dated in July 1965, April 1967, and December 1969.  The Board stresses here that there are a great number of service treatment records, and these are precisely where one would expect medical personnel to have documented any such wounds and treatment/residuals.  

Moreover, post-service, VA hospitalization records dated between August 1973 and November 1973 were negative for complaints, treatment, or diagnoses of shrapnel wounds of the back.  A May 1993 report of VA examination was similarly negative.  

VA outpatient treatment records dated between 1993 and 2008, reports of VA hospitalization in 1990, and SSA records were also devoid of complaints, treatment, or findings of shrapnel wounds of the back.  In fact, at an April 1993 VA examination, the Veteran informed the examiner that he was never wounded during service.  In August 1999, the Veteran denied any combat injuries other than those to his right thumb.  A November 2007 entry from Crescent Family Medicine shows the Veteran had some acne scarring on his back, which the Veteran claimed were gunshot wounds.  No back disability was diagnosed, to include residuals of shrapnel wounds.  

Upon VA examination in December 2008, the Veteran reported "light back wounds."  He reported soreness in his back if he lifted too much.  However, there were no scars or disabilities of the back reported after physical examination of the Veteran. 

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with respect to the claim for shrapnel wounds of the back.  38 U.S.C.A. § 1110; see Degmetich,  104 F. 3d at 1332.  The medical evidence persuasively shows that there is no current disability of the back due to any shrapnel or gunshot wounds.  The preponderance of the evidence is against the claim and service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.   

C. Residuals of TBI

The Veteran also contends that he is entitled to service connection for residuals of TBI.  Specifically, he claims that he has migraine headaches and head wounds.  The Veteran has set forth varied statements as to service incurrence, to include a head injury in Vietnam and sustaining shrapnel wounds to the crown of his head, right side.  To the extent that the Veteran claims combat injury, the Board finds that there is clear and convincing evidence against such a finding.  See 38 U.S.C.A. § 1154(b).  With regard to any claimed inservice injury or event, the Board finds that the preponderance of the evidence is against a finding that there are any current residuals of TBI.  

In this case, service treatment records do show the Veteran complained of periodic headaches in January 1968.  He was diagnosed with a bronchitis condition resulting in headaches.   In February 1968, he reported headaches, as well as throat and nasal congestion.  The Veteran was again diagnosed with bronchitis.  In August 1969, the Veteran complained of headaches of a two-week duration.  He informed the provider that he was in a fight and kicked several times.  In January 1970, the Veteran reported that he was kicked in the head several times the previous evening.  He complained of increased headaches.  The Veteran had bruises and mild abrasions on the head and face.  No diagnosis was rendered, to include TBI. 
  
The mere fact that the Veteran complained of headaches in connection with bronchitis and sought treatment for headaches in connection with being kicked in the head in service is not enough to establish that a chronic neurological disability, to include residuals of TBI and headaches, manifested during service.  38 C.F.R. § 3.303(b).  The Board would note that the Veteran specifically denied head injury or headaches on his December 1969 separation medical history and no neurological disorder, to include residuals of a TBI or headaches were found on the corresponding examination.  While the Board is aware this is prior to the reported complaints in 1970, it is in contrast to the August 1969 entry when the Veteran reported being in a fight.  Moreover, after January 1970, there were no further complaints of headaches in service.    

Post-service, the Veteran filed a claim for a nervous condition in April 1971.  No mention was made of residuals of a TBI.  VA hospitalization records dated between August 1973 and November 1973 were negative for complaints, treatment, or diagnoses of residuals of a TBI, including headaches.  In December 1990, the Veteran reported headaches during a period of hospitalization; however, he claimed they were the result of the Central Intelligence Agency (CIA), Federal Bureau of Investigations (FBI) or police planting a device in his head.  The neurological examination was negative at that time, as was the computerized tomography (CT) of the head.  

In an April 1993 report of VA examination, the Veteran denied any wounds during service.  This is contrary to his recent claims that he sustained shrapnel wounds to the crown of his head.  A May 1993 report of VA examination was negative for complaints or findings consistent with a TBI.  

Upon VA examination in July 2003, the Veteran reported that he sustained shrapnel wounds to the head at Hamburger Hill and was in a coma for 9 days.  A neurological disorder was not diagnosed.  

An August 2008 request for information showed there was no line of duty determination for a head injury during service.  

VA outpatient treatment records dated between 1993 and 1999, as well as SSA records, were also devoid of complaints, treatment, or findings of residuals of TBI, to include complaints of headaches.  The Veteran denied any combat injuries in August 1999.  In December 2000, he complained of pains in his head.  A diagnosis was not rendered.  In December 2007, the Veteran complained of frequent headaches since service.  A January 2008 head CT was negative.      

With regard to the complaints of headaches noted during service, the Board finds that there was absence of evidence of treatment of headaches between discharge from active service in 1970 and 1990.  This constitutes negative evidence against the claim because it tends to disprove that a chronic headache disability was the result of the Veteran's active service.  See Maxson, supra.  The Board is cognizant that the Veteran is competent to report complaints of headaches; however, to the extent that he claims continued or ongoing headaches since, these statements are not found to be credible for purposes establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucke, supra.   

Significantly, there were no complaints of headaches in service after January 1970.  The Veteran filed a claim for a nervous condition in April 1971 and no mention was made of headaches.  As noted above, the first complaints of headaches, was in 1990.  In an April 1993 report of VA examination, the Veteran denied any head wounds during service and a May 1993 report of VA examination was negative for complaints or findings consistent with a TBI.  Thus, the Veteran's current assertions of his having had chronic or recurrent headache/neurological problems since service are not consistent with his own actions and the overall record.  The Board also notes here that the record suggests a degree of mental health impairment which may very likely be the reason for certain inconsistent statements, but regardless of this the end result is that the credibility of the Veteran's statements has been diminished. 

Moreover, there is no competent medical opinion that links residuals of TBI to any aspect of the Veteran's period of service.  During VA examination in December 2008, the Veteran reported that he had shrapnel under his helmet when a rocket exploded on Hamburger Hill.  He informed the examiner that he died and came back to life.  As previously noted, the service treatment records show no treatment for shrapnel wounds to the head, let alone that the Veteran was in a coma and needed to be resuscitated.  

The examiner found no evidence of retained shrapnel, scalp deformity, skull or intracranial injuries.   The Veteran was diagnosed with mixed tension and migraine headaches.  The examiner indicated that given the Veteran's psychiatric issues and ongoing alcohol related problems, causing limitation in the Veteran's answering of questions, that it would be speculation for him to determine whether or not these headaches were related to service.  The examiner found that the Veteran's psychiatric issues were his major functional, social, and symptomatic limitations and that his neurologic findings were descriptive and of uncertain etiology.  

The Board acknowledges that a separate psychiatric evaluation in December 2008 reflects that the Veteran had TBI residuals as a result of extreme combat conditions and head wounds during combat in Vietnam service.  However, this statement appears to be based upon the Veteran's recitation of medical history which is not otherwise supported by the evidence.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board therefore declines to assign the December 2008 record any probative value.

Moreover, there are no service treatment or personnel records that show any complaints, treatment, or diagnoses of head wounds sustained during combat.  Medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Thus, this opinion is not probative of the matter on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

While the Veteran contends he has residuals of TBI that are the result of an incident of active military service, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95; Grottveitt , 5 Vet. App. at  93.  The preponderance of the evidence is against the TBI claim.  38 U.S.C.A. § 5107(b).   


ORDER

The appeal is denied as to all three issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


